DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 18 have been considered, but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 112
04.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

05.	Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 15 and 18 recite data relationships are discovered “using word vectorization, clustering, hierarchical and directed graphs”.  It is unclear, based on the written claim language, if the claims are meant to claim that one of these methods are used, or if all of these methods are simultaneously used.  If all of these are used, it is unclear how all of them could be used, as that would be rather complex, and is something that is not explained in either the claims or the Applicant’s specification.  With regards to the specific limitations, Applicant’s specification does not recite “directed graphs”, so it is unclear what that means.  The Applicant’s specification does recite the other listed terms (word vectorization, clustering, hierarchical graphs).  However, there is no specific definition given to them that would explain what exactly they are or how they are being performed with respect to discovering data relationships and the operations describing the data relationships.

Claim Rejections - 35 USC § 102
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

08.	Claims 1, 4, 5, 7, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alcorn et al. (US PGPub 2012/0029977), hereinafter “Alcorn”.
	Consider claim 1, Alcorn discloses a method of statistical data processing, comprising the steps of:
	providing a data set having input variables (paragraphs [0006], [0018], data is provided, which includes variables);
	automatically inputting the data set to a machine-learning algorithm configured to identify correlations between the input variables using a processor (paragraphs [0006], [0055], [0056], elements and associations are determined based on the input data);
	using the identified correlations, to automatically generate a key performance indicator from a given set of input variables (paragraphs [0020], [0056], [0063], key 
	Consider claim 4, and as applied to claim 1 above, Alcorn discloses a method comprising:
	the machine learning algorithm is configured to extract a relationship between two or more of the input variables (paragraphs [0055], [0056], the variables are processed in order to determine elements and associations for them).
	Consider claim 5, and as applied to claim 1 above, Alcorn discloses a method comprising:
	the machine-learning algorithm is configured to extract a correlation between at least one input variable and an operator (paragraphs [0055], [0056], events associated with the processed variables are determined).
	Consider claim 7, and as applied to claim 1 above, Alcorn discloses a method comprising:
	the machine-learning algorithm is configured to calculate one or more cost functions, and the key performance indicator is generated using the one or more calculated cost functions (paragraph [0062], the costs for the model and the usage of it are determined, such that the KPI can take into account the associated cost).
	Consider claim 16, Alcorn discloses a statistical-data-processing system, comprising:
	receiving a data set having input variables (paragraphs [0006], [0018], data is provided, which includes variables);

	using the identified correlations to automatically generate a key performance indicator from a given set of input variables (paragraphs [0020], [0056], [0063], key performance indicators are automatically generated based on the input data and the determined elements and associations).

Claim Rejections - 35 USC § 103
09.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 2, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn et al. (US PGPub 2012/0029977), hereinafter “Alcorn”, in view of Ray et al. (US PGPub 2017/0099525), hereinafter “Ray”.
Consider claim 2, and as applied to claim 1 above, Alcorn discloses the claimed invention except that a genetic or evolutionary algorithm is used.
	In the same field of endeavor, Ray discloses a method comprising:
	the machine-learning algorithm comprises at least one of a genetic algorithm and an evolutionary algorithm (paragraph [0110], a genetic algorithm is used).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the genetic algorithm taught by Ray into the statistical data processing taught by Alcorn for the purpose of allowing additional types of algorithms to be incorporated into the generation of key performance statistics.
	Consider claim 15, Alcorn discloses a method of statistical data processing comprising:
	computationally processing [text] to discover data relationships and the operations describing the data relationships using word vectorization, clustering, hierarchical and directed graphs (paragraphs [0057], [0058], data is processed in order to determine relations between the data, which includes using graphs);
	computationally processing the discovered data relationships to identify and select raw-input variables, which are used to form an initial set of key performance indicators (paragraphs [0006], [0018], the data is processed, which includes determining variables for the generations of key performance indicators);
	analyzing, with supporting software, the discovered relationships, and determining whether further consolidation of variables is possible (paragraphs [0006], 
	constructing a second set of key performance indicators from the raw-input variables based on the analyzing step (paragraphs [0020], [0056], [0063], key performance indicators are generated based on the input data and the determined elements and associations).
	However, Alcorn does not specifically teach that relationships for the data are from social data and web data.
	In the same field of endeavor, Ray discloses a method comprising:
	computationally processing technical literature, social data, and web data (paragraphs [0008], [0045], [0059], [0060], the processed data includes text, social data, and web data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific types of data taught by Ray into the statistical data processing taught by Alcorn for the purpose of allowing additional types of data to be used in order to generate additional key performance statistics.
	Consider claim 18, Alcorn discloses a statistical-data-processing system comprising:
	computationally processing [text] to discover data relationships and the operations describing the data relationships using word vectorization, clustering, hierarchical and directed graphs (paragraphs [0057], [0058], data is processed in order to determine relations between the data, which includes using graphs);

	analyzing, with supporting software, the discovered relationships, and determining whether further consolidation of variables is possible (paragraphs [0006], [0055], [0056], elements and associations are mined, based on the determination of the input data and variables);
	constructing a second set of key performance indicators from the raw-input variables based on the analyzing step (paragraphs [0020], [0056], [0063], key performance indicators are generated based on the input data and the determined elements and associations).
	However, Alcorn does not specifically teach that relationships for the data are from social data and web data.
	In the same field of endeavor, Ray discloses a system comprising:
	computationally processing technical literature, social data, and web data (paragraphs [0008], [0045], [0059], [0060], the processed data includes text, social data, and web data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific types of data taught by Ray into the statistical data processing taught by Alcorn for the purpose of allowing additional types of data to be used in order to generate additional key performance statistics.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alcorn et al. (US PGPub 2012/0029977), hereinafter “Alcorn”, in view of Livshits et al. (US PGPub 2015/0379126), hereinafter “Livshits”.
	Consider claim 3, and as applied to claim 1 above, Alcorn discloses the claimed invention except that probabilistic bias is used.
	In the same field of endeavor, Livshits discloses a method comprising:
	generating a probabilistic bias, and inputting the probabilistic bias to the machine-learning algorithm (paragraphs [0080], [0084], [0091], a bias is determined for a variable, such that the bias is entered into a function).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate probabilistic bias taught by Livshits into the statistical data processing taught by Alcorn for the purpose of allowing additional calculations to be performed in order to generate better KPIs.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alcorn et al. (US PGPub 2012/0029977), hereinafter “Alcorn”, in view of Sapozhnikov et al. (US PGPub 2017/0139816), hereinafter “Sapozhnikov”.
	Consider claim 6, and as applied to claim 1 above, Alcorn discloses the claimed invention except that specific models are used.
	In the same field of endeavor, Sapozhnikov discloses a method comprising:
	the machine-learning algorithm comprises at least one of a Random-Forest algorithm, a decision tree, principal-component analysis, linear regression, or a 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate linear regression model taught by Sapozhnikov into the statistical data processing taught by Alcorn for the purpose of allowing additional models to be used so that better suited KPIs can be formed.

14.	Claims 8 – 10, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn et al. (US PGPub 2012/0029977), hereinafter “Alcorn”, in view of Livshits et al. (US PGPub 2015/0379126), hereinafter “Livshits”, in further view of Ray et al. (US PGPub 2017/0099525), hereinafter “Ray”.
	Consider claim 8, Alcorn discloses a method of statistical data processing, comprising:
	providing a data set [having text] comprising input variables that are related by one or more operators (paragraphs [0006], [0018], data is provided, which includes variables);
	processing the [text] to identify one or more first correlations between the input variables and the one or more operators (paragraphs [0006], [0055], [0056], elements and associations are determined based on the input data);
	using the [created bias] to automatically generate a key performance indicator from the input variables (paragraphs [0020], [0056], [0063], key performance indicators are automatically generated based on the input data and the determined elements and associations).

	In the same field of endeavor, Livshits discloses a method comprising:
	at least one of: (ii) to create a bias toward one or more of the input variables (paragraphs [0080], [0084], [0091], a bias is determined for a variable, such that the bias is entered into a function).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate probabilistic bias taught by Livshits into the statistical data processing taught by Alcorn for the purpose of allowing additional calculations to be performed in order to generate better KPIs.
	However, Livshits and Alcorn do not specifically disclose using text for the input data.
	In the same field of endeavor, Ray discloses a method comprising:
	a data set having text (paragraphs [0008], [0045], [0059], [0060], the processed data includes text, social data, and web data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific types of data taught by Ray into the statistical data processing taught by Alcorn and Livshits for the purpose of allowing additional types of data to be used in order to generate additional key performance statistics.
	Consider claim 9, and as applied to claim 8 above, Alcorn discloses a method comprising:
	inputting the data set to a machine-learning algorithm to identify one or more second correlations between the input variables and the one or more operators, and 
	Consider claim 10, and as applied to claim 8 above, Alcorn discloses a method comprising:
	processing the text comprises inputting the text to a natural-language-processing algorithm configured to identify the one or more first correlations between the input variables and the one or more operators (paragraph [0059], the text is input to a language processing algorithm which can identify the variables and their correlations).
	Consider claim 13, and as applied to claim 9 above, Alcorn discloses a method comprising:
	the machine-learning algorithm comprises an automated pipeline that creates machine-learning models using the one or more cost functions (paragraph [0062], the costs for the model and the usage of it are determined, such that the KPI can take into account the associated cost).
	Consider claim 14, and as applied to claim 9 above, Alcorn discloses a method comprising:
	processing the text to identify one or more first correlations between the input variables and the one or more operators comprises determining a natural-language-processing probability (paragraph [0018], relationships are determined between the variables and the operations that they perform);

	generating a key performance indicator from the input variables comprises randomly selecting the key performance indicator using the created bias (paragraphs [0015], [0018], key performance indicators are generated by utilizing the input variables).
	Consider claim 17, Alcorn discloses a statistical-data-processing system comprising:
	retrieving a data set [having text] comprising input variables that are related by one or more operators (paragraphs [0006], [0018], data is provided, which includes variables);
	processing the [text] to identify one or more first correlations between the input variables and the one or more operators (paragraphs [0006], [0055], [0056], elements and associations are determined based on the input data);
	using the [created bias] to automatically generate a key performance indicator from the input variables (paragraphs [0020], [0056], [0063], key performance indicators are automatically generated based on the input data and the determined elements and associations).
	However, Alcorn does not specifically disclose a reduced search space or a bias.
	In the same field of endeavor, Livshits discloses a system comprising:

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate probabilistic bias taught by Livshits into the statistical data processing taught by Alcorn for the purpose of allowing additional calculations to be performed in order to generate better KPIs.
	However, Livshits and Alcorn do not specifically disclose using text for the input data.
	In the same field of endeavor, Ray discloses a system comprising:
	a data set having text (paragraphs [0008], [0045], [0059], [0060], the processed data includes text, social data, and web data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific types of data taught by Ray into the statistical data processing taught by Alcorn and Livshits for the purpose of allowing additional types of data to be used in order to generate additional key performance statistics.

Allowable Subject Matter
15.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
16.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 11 and 12 in the instant application is because the prior arts of record do not teach or suggest “the natural-language-processing algorithm is configured: to find correlations between (i) a possible new key performance indicator and (ii) at least one of (1) an existing key performance indicator, (2) a target key performance indicator, and (3) an input variable, and using the found correlations, to compute a score between the possible new key performance indicator and (ii) at least one of (1) an existing key performance indicator, (2) a target key performance indicator, and (3) an input variable.”.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Delisle, Jean-Francois			US PGPub	2017/0235859
b) Solilov, Nikita Victorovich et al.		US PGPub	2013/0132108
c) Alekseyev, Leonid et al.			US PGPub	2016/0104090


18.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

19.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

June 05, 2021